FILED
                             NOT FOR PUBLICATION                           JUN 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



XYUAM XIM TCHIENG,                               No. 10-70303

               Petitioner,                       Agency No. A072-403-537

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Xyuam Xim Tchieng, a native and citizen of France, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Cano-Merida v. INS, 311 F.3d 960, 964

(9th Cir. 2002), and we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Tchieng’s third motion to

reopen, filed over two years after the BIA’s final order, as untimely and number-

barred. See 8 C.F.R. § 1003.2(c)(2).

      We lack jurisdiction to review the BIA’s refusal to reopen removal

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      PETITION FOR REVIEW DENIED, in part; DISMISSED, in part.




                                          2                                    10-70303